Citation Nr: 0807701	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  06-24 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for bilateral hearing 
loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.
REMAND

The veteran contends that his bilateral hearing loss was 
caused by noise exposure in active service.  The veteran has 
already established service connection for tinnitus based 
upon evidence of acoustic trauma sustained during his service 
as a light weapons infantryman in Vietnam.  Additionally, the 
veteran's service separation form shows that he earned the 
Combat Infantry Badge, clearly indicating that he engaged in 
combat with the enemy during his service.  Therefore, VA may 
accept as sufficient proof his lay evidence of exposure to 
acoustic trauma in service because it is consistent with the 
circumstances, conditions, and hardships of such service.  38 
U.S.C.A. § 1154(b) (West Supp. 2007).  

At his April 1969 pre-service medical examination, the 
veteran noted a history of ear trouble.  While the results of 
an audiological evaluation reflected some high frequency 
hearing loss, they were not disabling by VA standards.  38 
C.F.R. § 3.385.  The veteran's service medical records are 
otherwise negative for any complaints, treatment, or 
diagnosis of hearing loss.  The records show that at the time 
the veteran left active service in August 1971, his 
separation examination included a whisper voice test on which 
he scored a 15/15 for each ear, which was considered normal.  
However, the veteran did not undergo an audiometric 
examination on separation from service.

The first post-service medical record showing hearing loss is 
dated in March 1983.  At that time, the veteran's private 
medical provider noted that the veteran had some hearing loss 
that appeared to be noise-aggravated and added the veteran 
had incurred noise exposure while serving in Vietnam.  In 
July 1986, the veteran underwent a private hearing 
evaluation, which revealed mild high-frequency sensorineural 
hearing loss in the right ear and severe high-frequency 
sensorineural hearing loss in the left ear.  At the time, the 
veteran's private audiologist opined that the veteran's 
bilateral hearing loss was probably due to excessive noise 
exposure, but did not specify whether that exposure was more 
likely than not service-related.  

In June 2004, the veteran underwent a VA audiological 
examination, in which he reported military noise exposure 
from helicopters, small arms fire, explosions, and artillery 
during his service in Vietnam.  The veteran added that prior 
to his military service, he had incurred some noise exposure 
from occasional hunting without the use of hearing 
protection.  Finally, the veteran told the examiner that 
since leaving the military, he had worked for 28 years as a 
railroad conductor and that during the first years of 
employment there, he had not worn hearing protection.  After 
examining the veteran and reviewing his claims folder, the VA 
examiner concluded that it would be speculative to opine as 
to any relationship between the veteran's current hearing 
loss and military service.

Since the time of the June 2004 VA examination, the veteran 
has submitted additional evidence in the form of his own 
statements, in writing and in testimony before the RO, as 
well as statements from his daughter, sister, a fellow 
service member, and a high school classmate.  The statements 
indicate that the veteran had good hearing prior to entering 
service and that he complained about and exhibited noticeable 
hearing loss since his return from combat in Vietnam.  

Additionally, the veteran has submitted an updated hearing 
evaluation dated in July 2006, in which he reported  that his 
post-service noise exposure, including during his employment 
with the railroad, had been minimal.  The veteran also 
indicated that he had no family history of hearing loss and 
that he had worn ear protection in the past when exposed to 
recreational loud noise.  Most significantly, the veteran 
recalled a particular occasion in Vietnam when he was exposed 
to artillery gunfire at close range that left his ears 
ringing and caused severe ear pain.  This account is 
corroborated by the statement from the veteran's fellow 
serviceman indicating that the veteran was positioned 
directly under the artillery canons while he was assigned to 
Firebase Rakasan.  

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  The veteran in this case has already been 
afforded a VA audiological examination.  However, the 
examination preceded the submission of additional evidence 
that describes a particular instance of acoustic trauma that 
the veteran reportedly incurred in service and also sheds 
light on when the veteran's hearing loss symptoms first 
manifested .  As the basis upon which the previous 
examination was conducted and upon which the RO denied the 
veteran's claim for service connection for hearing loss has 
changed, the Board finds that a remand for an additional 
examination and etiological opinion is in order to fully and 
fairly address the merits of the veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
audiological examination.  The claims 
folder should be made available to and 
be reviewed by the VA examiner, and the 
examination report should reflect that 
the claims folder was reviewed.  In 
ascertaining the likely etiology of the 
veteran's bilateral hearing loss, the 
examiner should specifically consider 
the statements from the veteran and a 
fellow service member describing a 
particular incident in which the veteran 
was reportedly exposed to heavy 
artillery fire at close range.  
Additionally, the examiner should assess 
the reliability of the veteran's 
separation examination indicating that 
his hearing had been checked by 
whispered voice and found to be normal.  
The examiner should also evaluate 
whether the veteran's post-service 
employment as a railroad conductor and 
his post-service recreational activities 
may have resulted in any acoustic 
trauma.  The examiner should state 
whether it is as likely as not (50 
percent probability or greater) that the 
veteran's current hearing loss (or any 
portion thereof) was incurred in or 
aggravated by his service or is in any 
respect related to his active service.

2.  Then, readjudicate the claim for 
service connection for bilateral 
hearing loss.  If the decision remains 
adverse to the veteran, issue a 
supplemental statement of the case.  
Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2007), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).

